DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 02/24/2022 has been entered.  Claims 1, 2, 7, 9, 13, 14-15, and 17-18 have been emended.  Claims 4, 10, and 16 have been canceled.  No claims have been added.  Claims 1-3, 5-9, 11-15, and 17-18 are still pending in this application, with claims 1, 7 and 13 being independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
This communication is in response to amendment filed on 02/24/2022.
Claims 1-3, 5-9, 11-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-3 and 5-6 are dependent on claim 1.
Claims 8-9 and 11-12  are dependent on claim 7, and
Claims 14-15 and 17-18 are dependent on claim 13.

processing a speech signal with the novelty claimed detailed limitations such as the use of “obtaining a set of speech feature representations of a speech signal received, wherein a speech feature representations represents a speech feature frame, and the speech feature frame is a vector obtained from an audio within a predetermined duration in the speech signal received”, the use of “generating a set of source text feature representations based on a text recognized from the speech signal, each source text feature representation corresponding to an element in the text, wherein the text is sent into a confidence model, formed by a neural network, for a speech recognition result, so as to generate the set of source text feature representations corresponding to the text, each source text feature representation corresponds to the element in text, the element is a character, a syllable or a letter”, the use of “generating a set of target text feature representations based on the set of speech feature and the set of source text feature representations” which comprising “determining a plurality of similarity degrees between a source text feature representation in the set of source text feature representations and a plurality of speech feature representations in the set of speech feature representation”, “generating a plurality of intermediate speech feature representations by applying the plurality of similarity degrees to the plurality of speech feature representations”, and “generating the target text feature representation corresponding to the source text feature representation by combining the plurality of intermediate speech feature representations”, and the use of “determining a match degree between the set of target text feature representations and a set of reference text feature representations predefined for the text, the match degree indicating an accuracy of recognizing of the text” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 02/24/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
03/11/2022